Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 17, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-11, 16, 18-21 and 24-33 are currently pending. Claims 1, 2, 20 and 32 have been amended by Applicants’ amendment filed 02-17-2022. No claims have been added or canceled by Applicants’ amendment filed 02-17-2022.

Response to Election/Restriction
Applicant's election of Species is as follows:
Species (A): method of claim 1 further comprising an additional step such as, for example, further comprising generating an releasing the second strand (claim 5); 
Species (B): wherein the capture probe comprises a cleavage domain, a first sequence and a second sequence (claim 7);
Species (C): wherein the array comprises a bead array and the plurality of capture probes are immobilized on the bead array (claim 25); and
Species (D): wherein the area is less than 1 millimeter2 (claim 29), in the reply filed on February 17, 2022 is acknowledged.  

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of invention has been treated as an election without traverse (MPEP 
§ 818.03(a)).

Claims 10, 11, 20, 21, 24, 26-28 and 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement is still deemed proper and is therefore made FINAL.

The claims are examined insofar as they read on the elected species.

Therefore, claims 1-9, 16, 18, 19, 25 and 29 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed July 23, 2018 is a CON of US Patent Application No. 14/111,482, filed October 11, 2013 (now US Patent No 10030261), which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/EP2012/056823, filed on April 13, 2012, which claims the benefit of United Kingdom Patent Application No. 1106254.4, filed on April 13, 2011.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, United Kingdom patent application 1106254.4.4, filed April 13, 2011, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for “an array comprising a fiducial frame”. Therefore, the priority date for the presently claimed invention is April 13, 2012, the filing date of International Patent Application WO2012140224. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 50-56 of the instant application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 11, 2022; May 16, 2022 and June 13, 2022 have been considered. Initialed copies of the IDSs accompany this Office Action.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed February 17, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting
(1)	The rejection of claims 1-9, 16, 18, 19, 25 and 29 is withdrawn as being provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over the claims of copending US Patent Application No. 15/565,637; and copending US Patent Application No. 16/876,682 because the claims of US Patent Application No. 16/043,038 and the claims of the copending US Patent Applications are patentably distinct.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

(2)	The rejection of claims 1-9, 16, 18, 19, 25 and 29 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 9593365, issued Mach 14, 2017 for the reasons of record because US Patent Application 16/043,038 is patentably distinct from US9593365.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
	Claim Interpretation: the term “intact tissue section” is interpreted to refer to any tissue section and/or slice of tissue (e.g., punch biopsy, frozen, fixed, FFPE tissue section, a layer of cells, etc.) having any size and/or dimensions.

Double Patenting
The rejection of claims 1-9, 16, 18, 19, 25 and 29 is maintained as provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-54, 56 and 57 of copending US Patent Application No. 16/353,937 for the reasons of record.
This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed February 17, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) regarding the ‘937 application, Applicant submits that the claims of the ‘937 application are patentably distinct over the pending claims as they include inventive features not described in the instant claims including steps (d) through (f) of instant claim 1 (pg. 22, first full paragraph); and (b) the present application is patentably distinct over the pending claims of the ‘937 application as they specify inventive features not described in the ‘937 application such as “releasing a generated DNA molecule from a feature on an array” (Applicant Remarks, pg. 22, second full paragraph). 
Regarding (a), Applicant’s assertion that claims of the ‘937 application are patentably distinct over the pending claims as they include inventive features not described in the instant claims including because the ‘937 application includes steps (d) through (f) not found in the instant claims, is not found persuasive. The Examiner contends that the claims of the instant application, and the claims of copending Application No. 16/353,937 are not patentably distinct. Please see the discussion in the Office Action mailed August 17, 2021. The Examiner notes that each of the instant claims is encompassed by the claims recited copending Application No. 16/353,937. For example, instant claim 1(a)(i) recites “comprising a nucleotide sequence unique to each feature” (interpreted as labeling); and instant claims 4 and 5 recite “amplifying” (interpreted to encompass labeling). Instant claim 1(f) recites ”identifying the nucleotide sequence” (interpreted to encompass detecting a signal); and instant claim 19 recites “correlating an identified nucleotide sequence obtained in step (f) with an image of the intact tissue section” (interpreted to encompass detecting a signal; and imaging the tissue sample). Thus, the claims are not patentably distinct.
Regarding (b), Applicant’s assertion that the present application is patentably distinct over the pending claims of the ‘937 application as they specify inventive features not described in the ‘937 application such as “releasing a generated DNA molecule from a feature on an array”, is not found persuasive. The Examiner contends that the claims of the instant application, and the claims of copending Application No. 16/353,937 are not patentably distinct. Please see the discussion supra; and the discussion in the Office Action mailed August 17, 2021. The Examiner notes that claim 3 of the ‘937 application recites “releasing at least part of the remaining cDNA molecules and/or optionally their amplicons from the surface of the object substrate”; and claim 6(g”) recites “optionally removing the labelled cDNA molecules from at least one portion of the surface of the object substrate”. Thus, the claims are not patentably distinct.


(2)	The rejection of claims 1-9, 16, 18, 19, 25 and 29 is maintained on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10774374, issued September 15, 2020 for the reasons of record.

Response to Arguments
Applicant’s arguments filed February 17, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the ‘374 patent is patentably distinct because it recites features not described in the instant claims, such as reciting: (i) providing a plurality of primers on a solid support; (ii) randomly distributing and binding a population of nucleic acid probe to the plurality of primers; (iii) amplifying the nucleic acid probes by extension; and (iv) performing a sequencing reaction (Applicant Remarks, pg. 15, second full paragraph); and (b) the instant claims specify inventive features not described in the ‘374 patent, wherein the present claims require the step of generating a DNA molecule by extending the free 3’ end of the capture probe using the captured DNA as a template (Applicant Remarks, pg. 15, last partial paragraph; and pg. 16, first partial paragraph).
Regarding (a) and (b), instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including an array of primers as capture probes, a random distribution of the features that comprise the array, and/or any method of identifying a nucleotide sequence including sequencing. Applicant’s assertion that the claims of the ‘374 patent include inventive concepts not described in the claims of the present application including (i) providing a plurality of primers on a solid support; (ii) randomly distributing and binding a population of nucleic acid probe to the plurality of primers; (iii) amplifying the nucleic acid probes by extension; and (iv) performing a sequencing reaction; as well as, the instant claims specify inventive features not described in the ‘374 patent, wherein the present claims require the step of generating a DNA molecule by extending the free 3’ end of the capture probe using the captured DNA as a template, is not found persuasive. The Examiner contends that the claims of the instant application, and the claims of US Patent 10774374 are not patentably distinct from each other. The instant claims clearly encompass the steps as recited in US10774374. For example, the instant claims recite: (1) providing an array of a plurality of features on a substrate, the features comprising a plurality of capture probes each feature at a distinct position on the array (encompassing primers on a solid support; and capture probes randomly distributed) (instant claim 1a); (2) generating a DNA molecule by extending the free 3’ capture domain of the capture probe (encompassing extending the nucleic acid probe by amplification; and the step of generating of instant claim 1) (instant claim 1d); and (3) identifying the nucleotide sequence of the positional domain (encompassing identifying by sequencing) (instant claim 1f). Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claims 1-9, 16, 18, 19, 25 and 29 is maintained under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1-3, 6-8, 18 and 29 are indefinite for the recitation of the term “the feature” such as recited in claim 1, line 13 because it is unclear whether the intact tissue section covers only a single feature of the plurality of features on the array; or whether the intact tissue section can cover a plurality of features on the array and, thus, the metes and bounds of the claim cannot be determined.
Claim 6 is indefinite for the recitation of the term “functions as the step of releasing” in line 2 because it is unclear whether the term is meant to indicate that amplifying releases the generated DNA; whether the term refers to a mean-plus-function claim; and/or whether the step of amplifying is replaced by the step of releasing and, thus, the metes and bounds of the claim cannot be determined.
Claims 4, 5, 9, 16, 19 and 25 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1-9, 16, 18, 19, 25 and 29 is maintained under 35 U.S.C. 103(a) as being unpatentable over Muraca (International Patent Application WO0224952A1, published March 28, 2002; of record) in view of Chee et al. (International Patent Application WO03002979, published January 9, 2003; of record) as evidenced by Agrawal et al. (US Patent Application Publication No. 20070128656, published June 7, 2007; of record).
Regarding claims 1-7, 16, 19, 21 and 25, Muraca teaches a side-by-side comparison of the biological characteristics of a test tissue with the biological characteristics of multiple control tissue samples (pg. 2, lines 1-3). Muraca teaches a method of evaluating a test tissue sample, comprising; providing a profile array substrate, placing a test tissue sample at the first location, reacting the test tissue and the microarray with a molecular probe and comparing the reactivity of the test tissue with tissue samples in the microarray (interpreted as an intact tissue section), where the expression of the gene is the expression of an RNA molecule and/or protein molecule, such that the molecular probe is a nucleic acid molecule including a DNA molecule, or an RNA molecule (corresponding to an array; plurality of features; DNA; contacting the array with a tissue sample oriented in relations to the array to correlate with a distinct position of the capture probe; capture probe; capture domain; positional domain; hybridizes; and deoxyribonucleotides, claims 1a, 1b and 7) (pg. 5, lines 9-15 and 19-22). Muraca teaches that the microarray comprises at least sublocations representing differing doses of the expression product of a selected gene or biomolecule such as DNA, mRNA, protein, or a modified or processed form thereof (corresponding to DNA) (pg. 29, lines 19-21). Muraca teaches that the sequence of a gene known to be associated with a disease is used to generate a probe or primer; and that the profile array substrate communicates with a detector which displays an image of the test tissue sample, wherein information relating to the reactivity of tissue samples in the microarray is compared to information relating to the source of the tissues (corresponding to generating nucleic acid; determining positional domain; correlating a sequence analysis information with an image of the tissue sample; determining if a particular gene is present, claim and 19) (pg. 36, lines 12-13; pg. 42, lines 23-25 and pg. 58, claim 57). Muraca teaches that probes for in situ hybridization can be DNA or RNA oligonucleotides; and that test probes can include nucleic acids and nucleic acid arrays such as oligonucleotide arrays and cDNA arrays, peptide arrays, and tissue microarrays (corresponding to hybridizing DNA; and generating cDNA, claims 1c and 2) (pg. 45, lines 9-10; and pg. 47, 19-22). Muraca teaches that ISH or FISH is performed with one of more amplification steps such as by performing in-situ PCR (interpreted as extending the 3’ end, claim 1c) (pg. 45, lines 23-24). Muraca teaches that nucleic acid probes are detectably labeled prior to hybridization with a tissue sample, wherein a detectable label that binds to the hybridization product can be used, and wherein labels for nucleic acids can be detectable by spectroscopic, photochemical, biochemical, immunological, or chemical means, including magnetic labels such as Dynabeads (corresponding to particular feature; immobilized on the features; interpreting hybridizing as extending; and bead array, claims 1c and 25) (pg. 42, lines 28-33; and pg. 43, lines 3-4). Muraca teaches that the role of the diagnostic molecules are evaluated by comparing the expression of the molecules in different sub-locations on the microarray with information in a database relating to the type of tissue, its developmental state, and/or traits of the individual from which the tissue is obtained (pg. 48, lines 19-22). Muraca teaches that labels can be coupled to nucleic acid probes in a variety of means known to those of skill in the art including using nick translation or random primer extension (corresponding to generating DNA by extending capture probes; and random hexamer, claims 1d and 16) (pg. 43, lines 12-14), wherein it is known that fluorescent label incorporations is achieved by use of labeled random primers including random hexamers as evidenced by Agrawal et al. (Abstract). Muraca teaches that the test sample and the microarray are contacted with a molecular probe reactive with a biomolecule and the reactivity of the molecular probe is measured to provide an indicia of the presence, absence or form of the biomolecule, wherein reactivity can be any of binding, cleavage, processing, and/or labeling, and the reactivity of the molecular probe with the test tissue is compared with reactivity of the molecular probe with the different sublocations on the microarray (corresponding to releasing part of the DNA molecules; identifying nucleotide sequences; and indicating that the DNA molecule was obtained from DNA in the intact tissue section at a distinct position where the intact tissue section covered the feature, claims 1e and 1f) (pg. 35, lines 15-17). Muraca teaches that detection of the reaction of the molecular probe with a tissue sample identifies the expression of a gene (corresponding to identifying nucleotide sequences of the positional domain; indicating that the DNA molecule was obtained from DNA in the intact tissue section at a distinct position where the intact tissue section covered the feature; and particular gene present, claim 1f) (pg. 5, lines 12-13). Muraca teaches that sequence or subsequences of tissues within a microarray can be amplified by a variety of DNA amplification techniques including PCR and ligase chain reaction prior to detection using a probe; and that one or more amplification steps is performed to amplify nucleic acids in tissue samples on the profile array substrate (corresponding to extending enzymatically; amplification; extending the 3’ end; amplifying DNA and positional domains; amplifying functions as releasing, claims 1 and 4- 6) (pg. 43, lines 17-22; and pg. 59, claim 78, lines 29-30). Muraca teaches that the probe/non-specific competitor mixture is denatured by heating, and added to a hybridization buffer comprising poly(A) (releasing by denaturation; a homopolymer; comprises a cleavage domain; and poly A, claims 3 and 7) (pg. 45, lines 15-18). Muraca teaches that optical information from tissue samples on the microarray is displayed as an image of tissues on the interface of the display of a user device included in the tissue information system (interpreted as an image, claim 19) (pg. 47, lines 14-16). Muraca teaches that one or more amplification steps is performed to amplify nucleic acids in tissues samples on the profile array substrate (interpreted as comprising an amplification domain 5’ to the positional domain) (pg. 59, claim 78). Muraca teaches that the profile array substrate comprises a microarray comprising sublocations representing different doses of at least one expression product of a selected gene (corresponding to determining where a particular gene is located) (pg. 2, lines 25-27). Muraca teaches that antibodies can be fragmented using conventional techniques and the fragments or portions screened for specific binding in the same manner as whole antibodies (corresponding to fragmenting; and before contacting with the array) (pg. 10, lines 30-33). Muraca teaches a “graphical user interface” which is a display comprising text and/or graphical information displayed by the screen or monitor of the user device connectable to the network that enables a user to interact with the electronic database and information management system, wherein displays include written text, images, sign language, or a combination of written and graphical information (interpreting a graphical user interface as a fiducial frame; and identifying the location of DNA in a tissue section, claim 1a) (pg. 16, lines 22-25 and 29-32). Muraca et al. teach that sublocations can be organized into any pattern, and in any shape, such that the sublocations can be positioned in a regular repeating pattern (e.g., rows and columns) such that the identification of each sublocation (e.g., as to tissue type, and source) can be ascertained by the use of an array locator as shown in Figure 2B, wherein an array locator is marked by coordinates, allowing the user to readily identify a sublocation on the microarray by virtue of unique coordinates, such that the array locator can be a transparent sheet (e.g., plastic, acetate, and the like) or a sheet with a plurality of holes, each hole corresponding in shape and location to each sublocation on the microarray; as well as, a second location comprising a profile array substrate comprising a first and a second end, wherein at least one boundary of the second location with an edge of the substrate (interpreting an boundaries as a fiducial frame); (interpreting an array locator as a fiducial frame; and identifying the location of DNA in a tissue section, claim 1a) (pg. 19, lines 29-32; pg. 20, lines 1-8 and 13-16; and Figure 2B). Muraca teaches that the profile array substrate comprises a third location for placing an identifier (e.g., a wax pencil mark or crayon marks, an etched mark, a label, a bar code, a microchip for transmitting radio or electronic signals, and the like); and/or the identifier is provided at a third location is a microchip which communicates with a processor which comprises, or can access, stored information relating to the identity and address of sublocations on the array, and information including patient information, or information about the tissue source (interpreting the third location as comprising an identifier such as a mark, label, barcode, and/or biochip as a fiducial frame; and identifying the location of DNA in a tissue section, claim 1a) (pg. 30, lines 18-25).
Regarding claim 9, Muraca teaches that ISH and FISH are techniques that can avail themselves to paraffin-embedded sectioned tissue, wherein both techniques are genomic based, such that RNA and DNA probes will hybridize, or specifically bind to their complement base sequence (corresponding to genomic DNA, claim 9) (pg. 43, lines 24-27).
Regarding claim 23, Muraca teaches that the sublocations of the microarray comprise samples including frozen tissue and cells from a bodily fluid (corresponding to a tissue section or cell suspension) (pg. 2, lines 4-8).
Regarding claim 29, Muraca teaches multiple tissue specimens together on a single slide including 24 to over 240 individual tissue specimens (interpreted as comprising 100,000 features); that the second location is of sufficient size to accommodate a first location comprising an at least 2 mm tissue, an at least 6 mm tissue, and at least a 20 mm test tissue; and that low density arrays comprise over 45-60, but less than 200 sublocations per slide, while high density arrays comprise over 200 tissue samples (interpreted as encompassing at least 100,000 features; and encompassing areas of less than 1 millimeter2 to 15 micrometers2, claims 26-31) (pg. 1, lines 9-11 and 16-18; pg. 20, lines 11-13; and pg. 51, lines 3-7).
Muraca does not specifically exemplify that the cleavage enzyme (instant claims 8); or sequencing released DNA molecules (instant claim 18).
Regarding claims 8 and 18, Chee et al. teach a coding/decoding systems to identify a bioactive agent at each location in an array, comprising; (a) the use of a decoding binding ligands (DBLs), generally directly labeled, that binds to either the bioactive agent or to identifier binding ligands (IBLs) attached to beads (interpreted as immobilized); (b) positional decoding, for example, either by targeting the placement of beads (e.g., by using photoactivatable or photocleavable moieties to allow the selective addition of beads to particular locations), or by using sub-bundles or selective loading of the sites; (c) selective decoding, wherein only those beads that bind to a target are decoded; or (d) combinations of any of these, wherein the decoding binding ligands will either bind to a distinct identifier binding ligand partner that is placed on the bead, or to the bioactive agent itself, such as when the beads comprise single-stranded nucleic acids as the bioactive agents (corresponding to an array; spatial detection; determining a position; correlating the positional domain to the feature on the array; and immobilized onto a bead, claim 25) (pg. 8, first partial paragraph; and pg. 8, second full paragraph). Chee et al. teach that bioactive agents can be obtained from a variety of sources including libraries of synthetic or natural compound, such that in a preferred embodiment, bioactive agents are random peptides from about 5 to about 30 amino acids (corresponding to random hexamer, claim 16) (pg. 13, last partial paragraph, lines 1-2; and pg. 14, third full paragraph, lines 1-4). Chee et al. teach that 16 different beads are labeled by attaching 16 different unique oligos (IBLs) to each of the 16 batches of beads and pooling the bead batches together; and that along with the beads, 16 oligos (DBLs) that are complementary to these IBLs are synthesized (corresponding to generating a complementary strand of DNA molecules, claim 1) (pg. 69, first full paragraph, lines 1-4). Chee et al. teach a usable portion of the bioactive agent (e.g., nucleic acid sequence), such that “useable” portion is meant the adapter sequence or target sequence, wherein the bioactive agent also is synthesized with a primer region to facilitate sequencing or primer extension analysis of the encoding sequence as shown in Figure 12; and decoding by sequencing (corresponding to sequencing all or a portion of the generated nucleic acid, claim 18) (pg. 30, second full paragraph, lines1-5; pg. 30, last full paragraph, line 1; and Figure 12). Chee et al. teach that a DNA polymerase is used to extend a primer using fluorescently labeled ddNTPs, wherein the capture probe can be extended, wherein the probe must either be synthesized 5’-3’ on the bead or attached at the 5’, to provide a free 3’ end for polymerase extension (interpreted as generating DNA; free 3’ end; and extending, claims 1d) (pg. 62, first full paragraph). Chee et al. teach that the cDNA arrays made for RNA expression profiling, wherein cDNA clones are amplified, and each amplified DNA is attached to a population of beads (interpreted as a plurality of capture probes, and a plurality of features) that are mixed together to create a collection of beads representing a cDNA library, wherein cDNA can also be used for mapping such as to map deletions/insertions or copy number changes in the genome, for example, from tumors or other tissue samples (interpreted as a tissue section) by hybridizing genomic DNA (interpreted as generating a DNA molecule; a sequence complementary to the positional domain; and identifying a nucleotide sequence; and tissue section, claim 1d) (pg. 65, first and second full paragraphs). Chee et al. teach a selective decoding system, such that decoding refers to identifying the location of one or more of the bioactive agents (i.e., each subpopulation of beads), on the substrate surface, wherein beads at either the positive or negative signal locations can be selectively tagged or released from the array such as through the use of photocleavable linkers, and subsequently sorted or enriched, and the positive beads analyzed in situ; as well as, decoding by sequencing, wherein a primer complementary to a portion of the ssDNA on the bead is extended by single base polymerase extension using polymerase extension dye-labeled chain terminating nucleotides (interpreted as generating a DNA molecule, extending, extension template; enzymatically, releasing, and identifying, claim 1d, 1e and 1f) (pg. 6, last full paragraph; pg. 26, fifth and sixth full paragraphs; pg. 30, second full paragraph, lines 6-7; and Figure 12). Chee et al. teach that the linker comprises a polynucleotide linker such as poly T, poly A, poly G or poly C, or combinations (corresponding to a homo-polymeric sequence; poly-A; and poly-T) (pg. 44, fifth full paragraph). Chee et al. teach that the IBL is a protein particularly an enzyme, that is conjugated to a bead, wherein Figure 13 shows that an encoding sequence is 5’ and 3’ to the zip code (interpreted as a cleavage enzyme, claim 8) (pg. 7, first full paragraph, lines 1-2; pg. 20, last full paragraph, line 2; and Figure 13). Chee et al. teach that since the beads go down randomly, a unique optical signature is needed to “decode” the array, such that after the array is made, a correlation of the location of an individual site on the array with the bead or bioactive agent at that particular site can be made to identify the location of at least a plurality of the bioactive agents (interpreted as identifying the location of DNA in a tissue section) (pg. 4, lines 3-6; and pg. 5, lines 1-3).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of distributing bioactive agents attached to beads randomly onto a substrate as exemplified by Chee et al., it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the molecular probes in method of creating a profile array substrate to enable a side by side comparison of biological characteristics of a test tissue as disclosed by Muraca to include the coding/decoding systems including random nucleic acids, decoder binding ligands, and identifier binding ligands as taught by Chee et al., with a reasonable expectation of success in identifying a bioactive agent at each location in an array that is bound to a target analyte including a target DNA; in mapping changes in the genome from tumors or other tissue samples as compared to control tissue; and/or to create a profile array substrate that communicates with a detector to display an image of the test tissue sample for the identification of gene expression at each location on the tissue array.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
	Applicant’s arguments filed February 17, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Chee does not teach “to indicate a location of DNA at specific location in a tissue section on an array comprising a fiducial fame”; or the use of a positional domain to indicate a location of DNA at a specific location in a tissue section on an array comprising a fiducial frame (Applicant Remarks, pg. 28, first and last full paragraphs); and (b) Muraca does not describe the use of the nucleotide sequence of the positional domain to identify the location of DNA in a tissue section on an array comprising a fiducial frame (Applicant Remarks, pg. 28, last full paragraph).
Regarding (a), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Applicant’s assertion that Chee does not teach indicating a location of DNA at specific location in a tissue section on an array comprising a fiducial fame; and Muraca does not teach the use of a positional domain to indicate a location of DNA at a specific location in a tissue section on an array comprising a fiducial frame, is not found persuasive. As an initial matter, it is noted that instant claim 1 is broadly recited such that no specific fiducial frame, structure of a fiducial frame and/or location of a fiducial frame is recited or identified in instant claim 1. 
Muraca teaches:
(i)	a profile array substrate comprising a second location comprising a first and a second end, wherein at least one boundary of the second location with an edge of the substrate (interpreting one or more boundaries as a fiducial frame);
(ii)	that each sublocation (e.g., as to tissue type, and source) can be ascertained by the use of an array locator as shown in Figure 2B, wherein an array locator is marked by coordinates, allowing the user to readily identify a sublocation on the microarray by virtue of unique coordinates, such that the array locator can be a transparent sheet (e.g., plastic, acetate, and the like) or a sheet with a plurality of holes, each hole corresponding in shape and location to each sublocation on the microarray (interpreting an array locator as a fiducial frame; and identifying the location of DNA in a tissue section); 
(iii)	the profile array substrate comprises a third location for placing an identifier (e.g., a wax pencil mark or crayon marks, an etched mark, a label, a bar code, a microchip for transmitting radio or electronic signals, and the like); and/or the identifier is provided at a third location is a microchip which communicates with a processor which comprises, or can access, stored information relating to the identity and address of sublocations on the array, and information including patient information, or information about the tissue source (interpreting an identifier such as a mark, label, barcode, and/or microchip as fiducial frames; and identifying the location of DNA in a tissue section); 
(iv)	a “graphical user interface” which is a display comprising text and/or graphical information displayed by the screen or monitor of the user device connectable to the network that enables a user to interact with the electronic database and information management system, wherein displays include written text, images, sign language, or a combination of written and graphical information; wherein optical information from tissue samples on the microarray is displayed as an image of tissues on the interface of the display of the user device included in the tissue information system (interpreting a graphical user interface as a fiducial frame; and identifying the location of DNA in a tissue section); 
(v)	placement of the test tissue sample on the profile array substrate at the first location permits a side-by-side comparison of the biological characteristics of a test tissue at the first location with the biological characteristics of tissues within the microarray (interpreted as identifying the location of DNA in a tissue section); and
(vi)	the profile array substrate communicates with a detector which displays an image of the test tissue sample, wherein information relating to the reactivity of tissue samples in the microarray is compared to information relating to the source of the tissues (interpreting an image as comprising a fiducial frame; and comparing image information as identifying the location of DNA in a tissue section).

Chee et al. teach:
(i)	contacting a biological sample with bioactive agents are attached to beads; positional decoding such as by sequencing; and that after the array is made, a correlation of the location of an individual site on the array  with the bead or bioactive agent at that particular site can be made (interpreted as identifying the location of DNA in a tissue section).
Thus, the combined references of Muraca and Chee et al. teach all of the limitations of the claims.


(2)	The rejection of claims 1-9, 16, 18, 19, 25 and 29 is maintained under 35 U.S.C. 103(a) as being unpatentable over Chee (US Patent Application Publication No. 20110245111, published October 6, 2011; PCT/US11/31308, filed April 5, 2011; effective fling date April 5, 2010) in view of Chee et al. (International Patent Application WO03002979, published January 9, 2003; of record) as evidenced by Wang (Journal of Translational Medicine, 2005, 3(28), 1-11).
Regarding claims 1, 2, 3 (in part), 4-9, 18, 19 and 29, Chee teaches reproducible, high-resolution spatial maps of biological molecules in tissues useful for the simultaneous measurement of the expression of many genes and/or the activity of multiple proteins at many spatial locations (interpreted as determining where a gene is in the intact tissue section, claim 21) (paragraphs [0004], lines 19-22; and [0005]). Chee teaches an invention that provides assays and assay systems for use in spatially encoded biological arrays, wherein the assay system comprises an assay capable of high levels of multiplexing where reagents are provided to a biological sample in defined spatial patterns, instrumentation capable of controlled delivery of reagents according to the spatial patterns, and a decoding scheme providing a readout that is digital in nature (Abstract). Chee teaches an assay system to determine spatial patterns of abundance or activity or both of multiple protein targets at multiple sites in a sample, the steps comprising: (a) providing a sample affixed to a support (interpreted as an array on a substrate, and a plurality of features, claim 1a); (b) delivering encoded probes for the multiple protein targets in the sample in a known spatial pattern, where each encoded probe comprises a protein probe region that can interact with the protein targets (interpreted as a capture probe comprising a capture domain, claim 1(a)(i)), and a coding tag that identifies a location of the site to which the encoded probe was delivered and the protein probe region of the encoded probe of which the coding tag is part (interpreted as a positional domain, claim 1(a)(ii)); (c) allowing the encoded probes to interact with the protein targets, and oligonucleotides are allowed to hybridize (interpreted as providing; and placing a tissue section above the array; and hybridizing, claim 1a, 1b and 1c); (d) separating encoded probes that interact with the protein targets from the encoded probes that do not interact with the protein targets (interpreted as releasing, claim 1e); (e) determining all or a portion of a sequence of the encoded probes by high-throughput sequencing (identifying the nucleotide sequence of the positional domain; and determining all or part of the positional domain, claim 1d); and (f) associating the abundance or activity or both of the multiple protein targets to the locations of the multiple sites in the sample (interpreted as indicating that the DNA is obtained from the intact tissue section, claim 1f), wherein samples can be any biological sample including tissue sections (interpreted as features; array; capture domain; positional domain; an intact tissue section; placing; and determining the nucleotide sequence of the DNA; identifying the nucleotide sequence; hybridizing; releasing; sequencing; and determining the location of the nucleic acid in the tissue section, claims 1a, 1b, 1c, 1e, 1f, 7 and 18) (paragraphs [0015]; [0044], lines 1-4; and [0052], lines 1-6). Chee teaches that the amount of biological target, here a DNA target sequence (interpreted as DNA), at each assay location is systematically varied on a microarray substrate, for example, in a microarray with 50 micron spot size, a 1 mm2 area contains approximately 400 spots (also interpreted as a plurality of features; and a nucleic acid array, claims 1a) (paragraph [0098], lines 1-5). Chee teaches that biological targets include any molecule of interest including RNA, genomic DNA, cDNAs, amplicons or other nucleic acid sequences (interpreted as genomic DNA; and encompassing generating complementary DNA; and nucleic acids, claims 1c, 1d and 9) (paragraph [0042], lines 4-8). Chee teaches that some aspects of the assay further comprise an amplification step between the separating step and the determining step, wherein the determining step can be performed by nucleic acids sequencing (interpreted as encompassing generating by extending, and generating a second strand; amplifying; and identifying the nucleotide sequence, claims 1d and 2-6) (paragraph [0010]). Chee teaches in Figure 4, that the first encoded probe 420 comprises a coding tag 408, associated with, for example, a universal priming site for amplification of the assay products or an adapter to enable identification of the coding identifiers using sequencing technologies 404; while the second encoded probe 422 comprising coding tag 406, associated with, for example, a universal priming site for amplification of the assay products or an adapter to enable identification of the coding identifiers using sequencing technologies 410 (interpreted as generating amplification products; encompassing extending; identifying; and a cleavage domain, claims 1c and 7) (paragraph [0062]). Chee teaches that a “primer” is an oligonucleotide, either natural or synthetic, that is capable of forming a duplex with a polynucleotide template, of acting as a point of initiation of nucleic acid synthesis and being extended from its 3’ end along the template so that an extended duplex is formed, wherein primers usually are extended by a DNA polymerase (interpreted as extending a 3’ end of the capture probe; and extending using a DNA polymerase, claim 1c) (paragraph [0030]). Chee teaches that samples can be any biological sample including tissue sections such as whole animals sectioning and tissue biopsies, wherein an important aspect of the invention is that the biological samples are immobilized on a substrate surface having discrete, independently measurable areas (interpreted as an intact tissue section, claim 1) (paragraph [0052], lines 1-7 and 14-16). Chee teaches that following ligation, the encoded probes are eluted, pooled, sequencing adapters are optionally added via PCR, sequencing primers can be ligated to the encoding oligonucleotides, such that the final construct comprising a first adapter, first primer region, first coding tag, ligation regions, target region, ligation regions, second primer region, and second adaptor region is ready for input into a digital high-throughput sequencing process (interpreted as a capture probe; interpreting the first adapter and first primer regions as comprising a cleavage domain; a positional domain; a capture domain; a chemical linker; probes comprise DNA or RNA; a primer hybridization site positioned 5’ to the positional domain; and interpreting PCR to encompass second strand synthesis, cDNA, and denaturing to release, claims 1, 3 and 7) (paragraph [0056]), where it is known that a critical step in RNA or cDNA amplification is the generation of double-stranded cDNA (ds-cDNA) templates, such that PCR amplification includes the reverse transcription of mRNA to first strand cDNAs, second strand synthesis, and primer extension as evidenced by Wang (pg. 3, col 1, last full paragraph; and RNA amplification protocol; pgs. 6-8). Chee teaches that probes are substrates for enzymes or fragments thereof (interpreted as fragmenting; and fragmenting before or after coving the array with the intact tissue section) (paragraph [0059], lines 1-3). Chee teaches a reagent delivery system includes the delivery of reagents to discrete portions of the biological sample, while maintaining the integrity of the spatial patterns of the encoding scheme, wherein the reagent delivery system of the assay systems comprise optional imaging means, reagent delivery hardware and control software (interpreted as imaging) (paragraph [0071]). Chee teaches that one or more flow cells can be attached to the substrate-affixed biological sample (interpreted as a plurality of features on a substrate, claim 1a) (paragraph [0075], lines 1-3). Chee teaches that the assay system comprises imaging means to determine features and organization of the biological sample of interest such as a microscope, CCD or IGFET-based (e.g., CMOS-based) imager; and that 3-dimensional patterns of gene expression are determined by analyzing a series of tissue sections, in a manner analogous to image reconstruction in CT scanning (interpreted as determining the location of the DNA in the intact tissue section at a distinct position where the intact tissue section covered the array; and correlating an identified nucleotide sequence with an image of the intact tissue section, claims 1f and 19) (paragraphs [0080], lines 1-10; and [0089], lines 1-4). Chee teaches that in the case where the probe is transformed via interaction with the target such as in the case of a peptide, via cleavage by a protease (interpreted as cleavage by an enzyme), or phosphorylation by kinase, it is convenient to collect all encoded probes that interacted with the biological target and were transformed, and encoded probes that were not transformed; and that in the case where probes that have been transformed via cleavage, the transformed probes can be separated such as by capturing the non-transformed probes via a tag that is removed from the transformed probes during the transformation (e.g., by cleavage), or by adding a new tag at the site of cleavage (interpreted as releasing the generated DNA molecule; and cleavage by an enzyme, claim 1e, 3 and 8) (paragraph [0045], lines 11-24). Chee teaches that once the reacted (transformed) or interacted encoded probes are separated from the unreacted encoded probes, the sequence of the reacted and/or interacted encoded probes is determined by sequencing, which allows mapping of the assay results back to locations in the biological sample including next generation sequencing technologies (interpreted as identifying the nucleotide sequence of the positional domain to indicate that the DNA molecule was obtained from a distinct position in the intact tissue section; and sequencing, claims 1f and 18) (paragraphs [0046]; and [0087]). Chee et al. teach encoded probes can be amplified and hybridized to a microarray, wherein separate amplification reactions can be carried out, in which amplification is specific to a particular spatial code or subset of codes, accomplished by using code-specific primers (interpreted as comprising a positional domain; hybridizing the DA to the capture domain; a portion of nucleic acid products released; determining the location of the DNA in the intact tissue section at a distinct position where the intact tissue section covered the array; and thereby determining the location of the nucleic acid in the tissue section, claim 1c, 1d, 1e and 1f) (paragraph [0086], lines 14-17). Chee teaches that the invention allows a great increase in sensitivity of detecting rare mutations by dramatically increasing signal-to-noise ratio (paragraph [0091], lines 1-6). Chee teaches that the amount of biological target, here a DNA target sequence, at each assay location is systematically varied on the microarray substrate, such as a 50 micron spot size (paragraph [0098], lines 1-5). Chee teaches that the product of the multiple biological targets being assayed and the multiple sites in the sample is greater than 75, 1,000, 10,000, 100,000 or 1,000,000 or more; and the sequence of at least 10,000 encoding probes, 500,000, 1,000,000, 100,000,000, 1,000,000,000,000 or more encoding probes were determined in parallel (interpreted as at least 100, 50000 and 100000 features) (paragraph [0011], lines 5-9; and [0050], least 5 lines). Chee teaches that the amount of biological target, here a DNA target sequence, at each assay location is systematically varied on microarray substrate, such that in a microarray with 50 micron spot size, a 1 mm2 contains about 400 spots (interpreted as encompassing an area of less than 1 millimeter, claims 29) (paragraph [0098], lines 1-5). Chee teaches that in order to target specific sites of interest, an informative image of the biological sample to be assayed can be used to assist in reagent delivery methods associated with the encoding scheme, wherein sample regions of the biological sample can be identified by image processing integrated with other features of the assay system, such as software to automatically translate image information; and that a mechanism to register and align very precisely the biological sample for reagent delivery is an important component of the assay system of the invention the use of fiducial markers on slides and/or other very accurate physical positioning systems can be adapted for this purpose (interpreted as a nucleic acid array comprising fiducial markers, claim 1a) (paragraph [0083]). Chee teaches that the assay system is used to analyze nucleic acids such as by genotyping, quantitation of DNA copy number or RNA transcripts, localization of particular transcripts within sample, and the like (interpreted as determining a location of DNA in the tissue section) (paragraph [0054]). Chee teaches that, in the biological sample on which the assay took place, the first target nucleic acid was detected in a large portion of the left side and the bottom of the biological sample, the second target nucleic acid was detected only in the upper left portion of the biological sample, and neither target nucleic acid was detected in the upper right portion of the biological sample; such that the differential expression of the two target nucleic acids can be mapped back to the biological sample and to the biological structures or cell types in these locations in the biological sample (interpreted as identifying a location of DNA in a tissue section on an array, claim 1f) (paragraph [0067]).
Chee does not specifically exemplify denaturation (instant claim 3, in part); random hexamer or random octamer (instant claim 16); or a bead array (instant claim 25).
Regarding claims 3 (in part), 16 and 25, Chee et al. teach compositions and methods for multiplex decoding of microspheres array sensors (interpreting microspheres as beads, claim 25) (Abstract). Chee et al. teach that Figure 13 depicts construction of probes on bead containing encoding sequences, zipcodes, and a gene-specific sequence, wherein two different encoding cassettes are employed to facilitate the primer extension using primers with universal or degenerate bases; and that Figure 14 depicts incorporation of a cleavable linker between the encoding sequences and gene-specific sequences (interpreted as determining which genes are identified on the array, claim 20) (pg. 7, first and second full paragraphs; and Figures 13 and 14). Figure 13 is shown below:

    PNG
    media_image1.png
    199
    700
    media_image1.png
    Greyscale

Figure 13
Chee et al. teach forming a surface comprising individual sites on a substrate and distributing microspheres on the surface such that the individual sites comprise microspheres (interpreted as a plurality of features), wherein the microspheres comprise at lease a first and a second subpopulation each comprising a bioactive agent (interpreted as encompassing a capture probe with a capture domain) and an identifier binding ligand that will bind a decoder binding ligand such that the identification of the bioactive agent can be elucidated (interpreted as identifying, claims 1f) (pg. 4, last full paragraph). Chee et al. teach that the subsequent primer is lengthened by the addition of a degenerate base (interpreted as the capture domain comprising a degenerate sequence, claim 1(a)(i))( pg. 30, second full paragraph, lines 14-15). Chee et al. teach that the acquisition system (CCD) starts taking images every few seconds; and that fluorescence is easily imaged and quantified using standard optical hardware and software; and that acquisition of only 4 color images is sufficient to obtain information on 73 different coding hues (corresponding to correlating the identified nucleotide sequence to an image of the tissue section) (pg. 33, first full paragraph; pg. 41, last full paragraph; and pg. 42, last full paragraph). Chee teaches a degenerate probe sequence is attached to one or more constant probe regions, wherein “constant” probe region is meant a portion of the probe that is invariant among a population of decoder probes, such that the degenerate region or variable region is flanked by constant regions (interpreted as a capture probe comprise a degenerate nucleic acid sequence) (pg. 36, last partial paragraph; and pg. 37, first partial paragraph). Chee teaches that the compositions of the invention are used to detect the presence or absence of a particular target analyte such as a particular nucleotide sequence or a particular protein (interpreting analytes to include nucleic acid sequences) (pg. 13, second full paragraph, lines 8-9). Chee et al. teach cDNA arrays made for RNA expression profiling, wherein cDNA clones are amplified (for example, using PCR) from cDNA libraries propagated in a host-vector system, such that each amplified DNA is attached to a population of beads, such that different populations of beads are mixed together to create a collection of beads representing the cDNA library (interpreted as a complement thereof; beads; extending; and denaturing) (pg. 65, first full paragraph). Chee et al. teach that after hybridization of each pool, the hybrids are denatured and the decoder probes removed so that the probes are rendered single-stranded for the next hybridization (interpreted as denaturing, claim 3) (pg. 34, first full paragraph, lines 13-17). Chee et al. teach that the bioactive peptides of from about 5 to about 30 amino acids are preferred, and from about 7 to about 15 amino acids being particularly preferred, wherein the peptides can be digests of naturally occurring proteins, random peptides, or “biased” random peptides (interpreted as random hexamer or octamer, claim 16) (pg. 14, last full paragraph, lines 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using encoded probes attached to beads as exemplified by Chee et al., it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the assay system for assaying multiple biological targets at multiple sites in a tissue section using encoded probes as exemplified by Chee to include beads comprising encoding sequences, zipcodes and a gene-specific sequence as disclosed by Chee et al. with a reasonable expectation of success in using the reagent delivery system taught by Chee to deliver multiple subpopulations of encoded beads as taught by Chee et al. to multiple portions of a tissue section as taught by Chee, wherein hybridization of the oligonucleotide encoded beads to biological molecules such as proteins and nucleic acids at discrete positions within a tissue section identifies the positions in the tissue of the biological targets being assayed; and/or in measuring the expression of multiple genes and/or the activities of multiple proteins at many spatial locations simultaneously; in creating reproducible, high-resolution, three-dimensional spatial maps of the location of biological molecules and/or biological activity in tissues. Additionally, it is prima facie obvious to substitute the microarray of encoded oligonucleotides disposed on a planar substrate such as a microscope slide as disclosed by Chee for the microarray of encoded oligonucleotides attached to beads as taught by Chee et al. with a reasonable expectation of success in using the reagent delivery system and/or flow cells of Chee to deliver the oligonucleotide encoded beads to multiple portions of an immobilized tissue section for hybridization to target biological molecules at different spatial locations.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
	Applicant’s arguments filed February 17, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Chee et al. and Chee do not teach the use of nucleotide sequence of the positional domain to identify the location of DNA in a tissue section on an array comprising a fiducial frame (Applicant Remarks, pg. 29, fourth full paragraph); and (b) the presently claimed methods are non-obvious as they satisfy a long-felt need in the field; and they have received industry praise (Applicant Remarks, pgs. 30-33).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Chee (Chee ‘111) and Chee et al. do not teach the use of a positional domain to indicate a location of DNA at a specific location in a tissue section on an array comprising a fiducial frame, is not found persuasive. 
Chee ‘111 teaches:
(i)	in the biological sample on which the assay took place, the first target nucleic acid was detected in a large portion of the left side and the bottom of the biological sample, the second target nucleic acid was detected only in the upper left portion of the biological sample, and neither target nucleic acid was detected in the upper right portion of the biological sample; such that the differential expression of the two target nucleic acids can be mapped back to the biological sample and to the biological structures or cell types in these locations in the biological sample (interpreted as identifying a location of DNA in a tissue section on an array);
(ii)	that in order to target specific sites of interest, an informative image of the biological sample to be assayed can be used to assist in reagent delivery methods associated with the encoding scheme, wherein sample regions of the biological sample can be identified by image processing integrated with other features of the assay system, such as software to automatically translate image information (interpreting the informative image as determining a location of DNA in the tissue section; and the image, image processing and/or image software as comprising a fiducial frame); and
(iii)	that mechanisms such as the use of fiducial markers on slides and/or other very accurate physical positioning systems can be adapted for registering and aligning very precisely the biological sample for reagent delivery (interpreted as a nucleic acid array comprising fiducial markers).

Chee et al. teach:
(i)	that by positional decoding (such as by sequencing) a correlation of the location of an individual site on the array with the bead or bioactive agent at that particular site can be made (interpreted as identifying the location of DNA in a tissue section); and
(ii)	each subpopulation of microspheres comprises an identifier binding ligand that will bind a decoder binding ligand such that the identification of the bioactive agent can be elucidated (interpreted as identifying by using the positional domain).
Thus, the combined references of Chee and Chee teach all of the limitations of the claims.


Consideration of Applicant’s Asserted Indicia of Non-Obviousness
(Exhibits C-E have been marked as initially provided in Applicants’ Remarks filed April 16, 2021)

Secondary Considerations:
	Applicants’ assertion of secondary indicia of non-obviousness has been considered, but is not found persuasive. As noted in MPEP 716.01(a), affidavits or declarations, when timely presented, containing evidence of criticality or unexpected results, commercial success, long-felt but unsolved needs, failure of others, skepticism of experts, etc., must be considered by the examiner in determining the issue of obviousness of claims for patentability under 35 U.S.C. 103. MPEP 15403.03(III) indicates that:
Once a prima facie case of obviousness has been established, the burden shifts to the applicant to rebut it, if possible, with objective evidence of nonobviousness, wherein examples of secondary considerations are commercial success, expert testimony and copying of the design by others. Any objective evidence of nonobviousness or rebuttal evidence submitted by applicant, including affidavits or declarations under 37 CFR 1.132, must be considered by examiners in determining patentability under 35 U.S.C. 103.

MPEP 2145 states that:
Rebuttal evidence may include evidence of "secondary considerations," such as "commercial success, long felt but unsolved needs, [and] failure of others." Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 4459, 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success); that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901; a showing of unexpected results must be based on evidence, not argument or speculation (In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997)); and/or that the claimed invention was copied by others. See, e.g., In re GPAC, 57 F.3d 1573, 1580, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Hybritech Inc. v. Monoclonal Antibodies, 802 F.2d 1367, 1380, 231 USPQ 81, 90 (Fed. Cir. 1986); as well as, evidence of the state of the art, the level of skill in the art, and the beliefs of those skilled in the art. See, e.g., In re Oelrich, 579 F.2d 86, 91-92, 198 USPQ 210, 214 (CCPA 1978); Piasecki, 745 F.2d at 1471, 1473-74, 223 USPQ at 790; Beattie, 974 F.2d at 1313, 24 USPQ2d at 1042-43. 

Moreover, MPEP 716.01(d) indicates that: 
Although the record may establish evidence of secondary considerations, which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness (underline added). Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997). 

Furthermore, the Examiner notes that instant claim 1 is very broadly recited, such that the method as recited in instant claim 1 does not adequately describe the method as disclosed in the Exhibits.

LONG-FELT NEED AND INDUSTRY PRAISE:
As indicated in MPEP 716.04(I) and (II): 
establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. Long-felt need is analyzed as of the date the problem is identified and articulated, and there is evidence of efforts to solve that problem, not as of the date of the most pertinent prior art references (underline added). Texas Instruments Inc. v. Int’l Trade Comm’n, 988 F.2d 1165, 1179, 26 USPQ2d 1018, 1029 (Fed. Cir. 1993). The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) ("Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the...art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware."); Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.). 

Additionally, 
“the long-felt need must not have been satisfied by another before the invention by applicant”. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) (Although at one time there was a long-felt need for a "do-it-yourself" window shade material which was adjustable without the use of tools, a prior art product fulfilled the need by using a scored plastic material which could be torn. "[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved"). 

Instant claim 1 does not adequately describe (and/or correlate with) the method of the invention as asserted by Applicant and/or as illustrated in Exhibits C-E because there is no nexus between the merits of the claimed invention and the evidence of secondary considerations; Applicant has not indicated when the ‘long-felt need’ was identified and articulated; and the industry praise as pointed to by Applicant in the Marx II article is directed to a “Method of the Year” which refers to an area of research being conducted by many different laboratories (e.g., spatial transcriptomics), and does not refer to Applicant’s research alone. Thus, Exhibit D provides clear evidence of obviousness. The Exhibits referenced by Applicant are discussed below.
Regarding Exhibit C – the Marx I reference merely notes that Joakim Lundeberg and colleagues describe methods that marry spatial mapping and single-cell RNA-seq, wherein cellular RNAs are barcoded in a grid-like fashion on the basis of their position in a tissue slice before homogenization and scRNA-seq, such that these methods offer unbiased capture of the transcriptomic landscape with relative high throughput, but that it does not yet offer subcellular resolution. Thus, Exhibit C does not provide any specific detail regarding the method, or any correlation with the method as recited in instant claim 1.
Regarding Exhibit D – Applicant’s assertion that the claimed methods are non-obvious as they have received industry praise in Marx II as the “Method of the Year” (See, Applicant Remarks, pg. 16, third and fourth full paragraphs), is not found persuasive. Again, it is respectfully noted that the “Method of the Year” as referenced by Applicant as receiving industry praise in Marx II, Exhibit D (Nature Methods), does not refer to Applicant’s claimed method in particular, but instead the reference considers the “Method of the Year 2020” to be an area of research known as ‘Spatially Resolved Transcriptomics’. This “Method of the Year 2020” includes bodies of research conducted by a variety of different scientists, laboratories, teams, and/or institutions including Alexander van Oudenaaden, Long Cai, Evan Macosko, Steve Carroll, Fei Chen, Elena Fertig, Xiaowei Zhuang, and Hongkui Zeng (See, article). Clearly, the term ‘spatially resolved transcriptomics’ refers to a body of collective research conducted by a multitude of individuals, university laboratories, private companies and/or institutions, each of which is receiving equally high industry praise in the Nature Methods article. Thus, this industry praise is clear evidence of obviousness. 
Additionally, Exhibit D notes that among the many technical challenges discussed regarding the Stahl and Lundeberg method was that the mRNA could diffuse in many directions, which risked inaccurate spatial data or mixed expression patterns, and ways to avoid these challenges were developed after a long struggle. Moreover, Stahl indicates that Salmens’ key idea was setting up an initial reaction with fluorescent nucleotides to render visible where the cells’ mRNA meet the array of surface probes, which gives you something to image right where the synthesis of cDNA from the captured mRNA takes place; and which gives a very nice fluorescent footprint of where everything went (See; Exhibit D, pg. 10, cols 2 and 3). The Examiner notes that, even though this key feature appears critical to the invention, it is not recited in the instant claims, and Salmen is not an inventor on the instant application. Thus, it is clear that before the invention solved a long-felt need and/or received industry praise, technical difficulties were resolved by including the use of fluorescent nucleotides, which are not included in the method as recited in instant claim 1. Thus, there is no evidence that the process which Applicant asserts has been praised corresponds to the method as recited in instant claim 1.
Regarding Exhibit E – regarding Applicant’s indication that the Science article provides data generated using the presently claimed method developed by the inventor (See, Applicant Remarks, pg. 17, last full paragraph), the Examiner respectfully points out that the Federal Circuit has stated that the test for possession requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art; and that the written description requirement ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function as evidenced by Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co. (598 F.3d 1336, 1351-53 (Fed. Cir. 2010)). Thus, any data generated outside of the instant Specification is not considered.

Response to Arguments
	Applicant’s arguments filed February 17, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Marx II states that prior to the presently claimed methods, spatial techniques involved “those that involve gene expression analysis on micro-dissected tissues and those that involve in situ hybridization, in situ sequencing, in situ capturing, and computational reconstruction of spatial data (See, Marx II on page 10), and that the breakthrough in meeting the long-felt need was made by the inventors as indicated on pg. 10 (Applicant Remarks, pg. 31, first partial paragraph; and first full paragraph); (b) Applicant submits that there was a “long-felt, but unresolved need” at the time of filing of the present application because Marx I states that maintenance of spatial context is crucial for understanding key aspects of cell biology; and that the specific organization of specialized cell types is tied to biological activity and remain poorly explored on the scale of whole tissues and organisms, such that Marx I articulate a long-felt need (Applicant Remarks, pg. 32, last full paragraph); and (c) in view of the recognition of the presently claimed methods as “Method of the Year” in Nature Methods, Applicant submits that the presently claimed methods are non-obvious as they received industry praise in the field (Applicant Remarks, pg. 33, last full paragraph).. 
	Regarding (a) and (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. As an initial matter, it is noted that instant claim 1 is very broadly recited, such that no specific array (e.g., random, ordered, well-plate, test tubes, chip, etc.); substrate (e.g., gel, metal, polymer, beads, sheets, slides, pins, glass, etc. having any particular size, shape, characteristic such as magnetic, etc.); features (e.g., number and/or spacing of pits, posts, wells, pores, channels, etc.); capture probes (e.g., nucleic acids, aptamers, DNA, RNA, cDNA, primers, etc.); capture domains and/or positional domains (e.g., having any specific 5’ to 3’ location on the capture probe, length, sequence, etc.); tissue sections (e.g., comprising a particular area, thickness, length, fresh, frozen, biopsy, formalin-fixed, etc.); method of providing (e.g., in situ, ex vivo, in silico, from a kit, etc.); method of contacting; method of extending (e.g., PCR, emulsion PCR, whole genome amplification, rolling circle amplification, etc.); method of sequencing (e.g., sequencing by synthesis, Roche 454, Illumina, paired-end sequencing, HTS, etc.); and/or specific locations of distinct positions on the array that correspond to of the tissue section are recited in instant claim 1. It is noted that Applicant has not met the requirements for demonstrating the satisfaction of a long-felt, but unresolved need in the field. Applicant has not clearly articulated or identified the specific “need” that was unmet or unresolved (and subsequently met/solved by Applicant), the particular field of the invention, and/or indicated when this need was identified and/or articulated. 
Applicant’s assertion that Marx II states that prior to the presently claimed methods, spatial techniques involved “those that involve gene expression analysis on micro-dissected tissues and those that involve in situ hybridization, in situ sequencing, in situ capturing, and computational reconstruction of spatial data, and that the breakthrough in meeting the long-felt need was made by the inventors as indicated on pg. 10; and that the presently claimed methods are the “Method of the Year 2020”, is not found persuasive. As an initial matter, Marx II does not use the term “long-felt need”, and the reference does not address how any such “long-felt need” was met by the invention as recited in the instant claims. Moreover, Exhibit D (Marx II) makes clear that others in the field have succeeded in developing technologies based on spatial transcriptomics including seqFISH, seqFISH+, scRNA-seq, Drop-seq, smFISH, Slide-seq, the development of a high-resolution method for spatially resolved gene expression by BGI Research, and the spatial analysis for the Brain Initiative Cell Census Network (BICCN) project including the Allen Mouse Brain Atlas, which began with situ expression profiling of all mouse genes to show anatomical and spatial gene expression patterns, wherein its reference database has been widely used (See; Exhibit D), and as evidenced by Diez-Roux et al. (Abstract; p. 9, Figure 6; and pg. 10, col 1, last partial paragraph; and col 2, first partial paragraph); that spatial transcriptomics is clearly described in the prior art such as evidenced by Church (US6432360), wherein Church teaches methods of using arrays of nucleic acid molecules comprising different sequences for the spatial detection of nucleic acids including DNA in a tissue section; and as evidenced by Armani et al. (Lab on a Chip), wherein Armani et al. teach a method of mapping the location of target DNA in tissue sections, such that DNA variability in a tissue sample is correlated with the type of cell from which it originates, the physical location within the tissue section, and/or histopathological features (Abstract; and pg. 3526, col 1, first full paragraph). Thus, it appears that a “long-felt need” for spatial transcriptomics as asserted by Applicant was already satisfied by another before Applicant’s invention. 
As previously noted regarding Marx II as it relates to Industry Praise, the “Method of the Year 2020” as referenced by Applicant as Marx II, Exhibit D (Nature Methods), is not directed to Applicant’s claimed method in particular but is, instead, directed to an area of research referred to as ‘spatially resolved transcriptomics’. This “Method of the Year 2020” includes research conducted by a variety of different researchers at a host of laboratories and/or institutions including Alexander van Oudenaaden, Long Cai, Evan Macosko, Steve Carroll, Fei Chen, Elena Fertig, Xiaowei Zhuang, and Hongkui Zeng (See, article). Clearly, the term ‘spatially resolved transcriptomics’ refers to a collective body research conducted by a multitude of individuals, laboratories and/or institutions, each of which is receiving equally high industry praise in the Nature Methods article. Thus, this industry praise is clear evidence of obviousness, each method potentially satisfying the asserted “long-felt need”. Because many companies, universities, institutions, laboratories, scientists, etc. had developed methods of spatially resolved transcriptomics that were celebrated as encompassing the “Method of the Year 2020” and, thus, it is wholly unclear why Applicant believes that these methods did not meet the asserted “long-felt, but unresolved need in the field” before the filing of the instant Application.
Applicant asserts that Marx II describes a breakthrough in meeting the long-felt need in the filed by the instant inventors. Marx II and/or Applicant indicate that: 
the methods developed helped solve long felt needs in the field, wherein long-felt need was met when fixed, stained tissue is imaged and then permeabilized, the released mRNAs move and attach to an array beneath the tissue with barcoded oligonucleotides, which fixes them in the position that they had in the tissue; and after reverse transcription, the tissue is enzymatically removed to leave behind spatially barcoded cDNA molecules attached to the oligo array, wherein the cDNAs are sequences to provide spatially resolved transcriptomic information (Applicant Remarks, pg. 31, first partial paragraph); 

and that the schematic at the top of pg. 10 of Marx II shows:

a plurality of features having distinct identification numbers comprising capture probes; hybridization of a polyA tail of mRNA to a polyT sequence of the capture domain of ID582; such that the method has a resolution of 100 microns, which is tens of cells (Applicant Remarks 08-17-2021, pg. 16, last partial paragraph; and pg. 17, first partial paragraph; and first full paragraph; Applicant Remarks; pg. 31, last partial paragraph; and Marx II). 

However, it is noted that instant claim 1 does not recite: 
	(1)	that the tissue section is a fixed, stained tissue section; 
	(2)	that tissue imaging is conducted; 
	(3)	that tissue permeabilization is carried out; 
	(4)	that mRNAs are released from the tissue section; 
	(5)	that the released mRNAs attach to an array of barcoded oligo-nucleotides beneath the tissue section; 
	(6)	hybridization of a polyA tail of an mRNA to a polyT sequence of the capture domain;
	(7)	fixation of the barcoded oligonucleotides in the position that they had in the tissue;
	(8)	reverse transcription of the mRNA to cDNA; enzymatic removal of the tissue; and/or
	(9)	sequencing barcoded cDNA molecules to yield spatially resolved transcriptomic information and/or that the method has a resolution limited to tens of cells. 

Clearly, the method as recited in instant claim 1 bears little resemblance to the method described in Marx II, which Applicant asserts solves a “long-felt need in the field”. Thus, the asserted “long-felt need” was clearly not articulated by Marx I and/or Marx II before the filing date of the instant Application; the instant claims do not recite key features of the spatial analysis technique suggested to have solved the asserted “long-felt need in the field”; and there is no indication that the “long-felt need” asserted by Applicant was not already met by the other inventors, researchers, universities, and/or teams that were also praised in the Marx II reference.
	Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that there was a “long-felt, but unresolved need” at the time of filing of the present application because Marx I articulated that maintenance of spatial context is crucial for understanding key aspects of cell biology; and that the specific organization of specialized cell types is tied to biological activity and remain poorly explored on the scale of whole tissues and organisms, is not found persuasive. It is noted that Marx I states:
“the maintenance of spatial context is crucial for understanding cell biology, developmental biology, tumor biology and more, as specialized cell types and their specific organization are crucially tied to biological activity and remain poorly explored on the scale of whole tissues and organism. As such, large consortia such as the Human Cell Atlas and Brain Initiative Cell Census Network (BICCCN) are making use of spatially resolved transcriptomics technology, with the ultimate goal of generating complete maps of large and complex tissues like the human brain (underline added) (Marx I, pg. 1; col 1, second full paragraph).

Additionally, Marx I goes on to describe how spatially resolved transcriptomic studies are carried out. Thus, the Examiner respectfully points out that Marx I teaches that spatially resolved transcriptomics technology has clearly been known (and used) in the art before 2013. Assuming, arguendo, that there is a “long-felt need” indicated in the Marx I reference, it is clear that Marx I refers to the application of spatially resolved transcriptomics technology to mapping specialized cell types and/or for mapping complex tissues such as the human brain. Moreover, the Marx I reference was published January 2021, and includes comments from Joakim Lundeberg and colleagues (e.g., an inventor on the instant Application) regarding single-cell RNA-sequencing (See; pg. 1, col 2, last full paragraph). Thus, it appears that the instant invention (filed July 23, 2018), did not resolve this “long-felt, but unresolved need” because the portion of the Marx I reference cited by Applicant indicates that the asserted “long-felt need” continues to exist at the time of publication in January 2021 (See; excerpt supra). Applicant has not clearly articulated and/or identified the specific “need” that was unmet or unresolved (and subsequently met/solved by Applicant), the particular field of the invention, and/or has not indicated when this need was identified and/or articulated. 
	Thus, Applicant has not identified and/or articulated the specific long-felt need that the instant invention purports to resolve; has not indicated the date the problem was identified and articulated; has not provided evidence of efforts to solve that problem; has not described the failure of others; has not rebutted the assertion that the ‘long-felt need’ was not already met by another; and has not demonstrated that the method as recited in instant claim 1 (which does not recite key features of the invention as recited in the Exhibits), satisfies this unidentified long-felt, but unresolved need. To the contrary, Applicants have provided evidence that the many different research groups and/or institutions have received equal industry praise in the area of spatially resolved transcriptomics (e.g., the “Method of the Year 2020”) and, thus, Applicant has provided strong evidence of obviousness. 

Conclusion:
 Instant claim 1 does not adequately describe (and/or correlate with) the method of the invention as asserted by Applicant and/or as illustrated in Exhibits C-E because there is no nexus between the merits of the claimed invention and the evidence of secondary considerations. It is noted that Applicant has not indicated when the ‘long-felt need’ was identified and articulated, and that the industry praise as pointed to by Applicant in the Marx II article is directed to an area of research being conducted by many different laboratories, and not to Applicant’s research alone. Moreover, in the Marx II article, Patrik Stahl indicates that methods development included 4 to 5 years of failure before commercialization was possible (See, Exhibit D, pg. 10, col 3). Thus, in order to avoid the years of failure as experienced by Applicant in commercializing a process that Applicant argues is a solution to a long-felt need, the steps of the method must be sufficiently described in the instant claims (See; Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986)). Clearly, instant claim 1 does not recite the method steps as outlined (and/or illustrated) in the Exhibits as discussed supra. There is no nexus between the merits of the claimed invention and the evidence of secondary considerations as suggested by Applicant. 
As a result, Applicant’s arguments and evidence regarding that the claimed methods are non-obvious in light of secondary indicia of non-obviousness such as industry praise, and as a solution to a long-felt need, is not found persuasive.


New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 1-9, 16, 18, 19, 25 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 31-33, 35, 40-44 and 46-55 of copending US Patent Application No. 16/254,443; and
	(ii)	Claims 2-26 of copending US Patent Application No. 17/704,830; and
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent Application 16/043,038, and the claims of US Patent No. 11299774 encompass a method for spatial detection of nucleic acids in a sample comprising an array of capture probes comprising a capture domain and a positional domain, hybridizing the DNA to the capture domain, generating a DNA molecule, releasing the generated DNA molecule including a DNA molecule comprising a sequence complementary to the nucleotide sequence of the positional domain, and identifying a nucleotide sequence.	
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(2)	Claims 1-9, 16, 18, 19, 25 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
	(i)	Claims 1-30 of US Patent No. 11299774; 
	(ii)	Claims 1-22 of US Patent No. 10774374;
	(iii)	Claims 1-25 of US Patent No. 11162132; and
	(iv)	Claims 1-30 of US Patent 11299774;
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent Application 16/043,038, and the claims of US Patent Nos. 11299774, 11299774; 10774374 and 11162132 encompass a method for spatial detection of nucleic acids in a sample comprising an array of capture probes comprising a capture domain and a positional domain, hybridizing the DNA to the capture domain, generating a DNA molecule, releasing the generated DNA molecule including a DNA molecule comprising a sequence complementary to the nucleotide sequence of the positional domain, and identifying a nucleotide sequence.

Conclusion
Claims 1-9, 16, 18, 19, 25 and 29 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1639